Dismissed and Memorandum Opinion filed April 14, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00084-CV

                            TOM J. JONES, Appellant
                                          V.
               DINH TRAN & SONNY & ANNA, LLC, Appellees

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1055023

                  MEMORANDUM                       OPINION


      The notice of appeal in this case was filed January 21, 2015. Appellant filed
an affidavit of indigence. See Tex. R. App. P. 20.1. On February 25, 2015, a partial
clerk’s record was filed reflecting that on February 24, 2015, the trial court signed
an order sustaining a contest to appellant’s claim of indigence. Appellant did not
seek review of the trial court’s ruling. See Tex. R. App. P. 20.1(j).
      On March 10, 2015, this court ordered appellant to pay the appellate filing
fee on or before March 25, 2015, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                         2